DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 4 April 2022 and the request for continued examination filed on 4 April 2022. 
Claims 1, 9, and 21 were amended. Claims 1-6, 8-14, 16, and 21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “selecting a content item … providing the selected content item to fill the content item placement.” The recitation of a content item appears to have been introduced in the 30 April 2018 amendments, which do not appear to identify any support for the amendment. Note that the term “content item” is broader than the term “advertisement.” The most relevant portions of the original disclosure state: 
(Originally Filed Claim 1) … selecting an advertisement …  providing the selected advertisement to fill the ad placement. 

[0008] The online advertising system selects an advertisement within the selected creative group using portions of the ad selection information and one or more asset parameters associated with the advertisements in the selected creative group. For example, the online advertising system may select an advertisement within the selected ad set by matching the dimensions of the requested advertisement to dimensions of one of the advertisements in the creative group. The online advertising system then provides the selected advertisement to fill the ad placement.

[0048] The selection module 235 selects an advertisement within selected creative groups using portions of the ad selection information and one or more asset parameters associated with the advertisements in the selected creative groups. For a given creative group, the selection module 235 checks portions of the ad selection information (e.g., supported advertisement type, ad dimensions) against one or more of the asset parameters associated with ad assets in the creative group to identify a compatible advertisement (i.e., the client device 110 of the user being - 17 -served the advertisement is capable of presenting the advertisement to a viewing user). The selection module 235 provides the selected advertisement to the web server 245.

[0049] The online advertising system 140 provides the selected advertisement to fill the ad placement. In some embodiments, the online advertising system 140 provides the selected advertisement to the publishing system 135 then provides the advertisement to the viewing user. In other embodiments, the online advertising system 140 provides the selected advertisement to the client device 110 associated with the viewing user.

[0072] For example, the online advertising system 140 determines one or more characteristics of the viewing user based in part on the ad selection information provided by the publishing system 135. In embodiments, where the selection information includes information identifying the viewing user, the online advertising system 140 determines whether the user has an associated user profile with the online advertising system 140 and/or a user profile on a separate social networking system. If a user profile exists, the online advertising system 140 may then extract one or more characteristics of the user from the user profile. In embodiments where no user profile exists, the online advertising system 140 may infer one or more characteristics about the viewing user based in part on the ad placement being filled, history of ad placements for the viewing user, viewing history of the viewing user, some other information about the viewing user in the ad selection information, or some combination thereof. The online advertising system 140 then compares the determined one or more user characteristics to targeting criteria of the ad sets in accordance with their ranking. Once the targeting criteria of an ad set is met by the one or more user characteristics, the online advertising system 140 selects the ad set to provide an advertisement to fill the ad placement. For example, the one or more user characteristics may indicate that the viewing user is a female and is 30 years old. The highest ranked ad set may have targeting criteria directed to men - accordingly, its targeting criteria is not met, and the online advertising system 140 moves on to the next highest ranking ad set. Assuming the next highest ranking ad set has targeting criteria directed to women, the targeting criteria is met, and the online advertising system 140 selects the ad set provide an advertisement to fill the ad placement.

The above disclosures represent a fraction of the disclosure’s repeated description of selecting and providing advertisements. The below disclosures illustrate what appear to be the sole four references to “content item” in the original disclosure: 
[0027] Each user of the online advertising system 140 is associated with a user profile, which is stored in the user profile store 205. A user profile includes declarative information about the user that was explicitly shared by the user and may also include profile information inferred by the online advertising system 140. In one embodiment, a user profile includes multiple data fields, each describing one or more attributes of the corresponding user of the online advertising system 140. Examples of information stored in a user profile include biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, hobbies or preferences, location and the like. A user profile may also store other information provided by the user, for example, images or videos. In certain embodiments, images of users may be tagged with identification information of users of the online advertising system 140 displayed in an image. A user profile in the user profile store 205 may also maintain references to actions by the corresponding user performed on content items in the content store 210 and stored in the action log 220. 

[0029] The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online advertising system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online advertising system 140, events, groups or applications. In some embodiments, objects are received from third-party applications or third-party applications separate from the online advertising system 140. In one embodiment, objects in the content store 210 represent single pieces of content, or content "items." Hence, users of the online advertising system 140 are encouraged to communicate with each other by posting text and content items of various types of media through various communication channels. This increases the amount of interaction of users with each other and increases the frequency with which users interact within the online advertising system 140.

[0036] The action log 220 may be used by the online advertising system 140 to track user actions on the online advertising system 140, as well as actions on publishing systems 130 or some other third party systems that communicate information to the online advertising system 140. Users may interact with various objects on the online advertising system 140, and information describing these interactions are stored in the action log 210. Examples of interactions with objects include: commenting on posts, sharing links, and checking-in to physical locations via a mobile device, accessing content items, and any other interactions. Additional examples of interactions with objects on the online advertising system 140 that are included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event to a calendar, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object ("liking" the object) and engaging in a transaction. Additionally, the action log 220 may record a user's interactions with advertisements on the online advertising system 140 as well as with other applications operating on the online advertising system 140. In some embodiments, data from the action log 220 is used to infer interests or preferences of a user, augmenting the interests included in the user's user profile and allowing a more complete understanding of user preferences.

None of the above disclosures indicate that applicant contemplated the disclosed process of selecting and providing advertisements as applied to the broader category of content items. As such, these disclosures do not support the limitation. The remainder of the original disclosure does not appear to support the disclosed techniques as applied to content items. As such, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claims are rejected for lack of written description support. Claims 9 and 21 are similarly rejected.
Examiner notes that this rejection could be resolved by amending the claims’ references of “content item” to “advertisement.” 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

	Claim 1 recites “selecting the at least one content item set included in the identified campaign.” This limitation is interpreted as requiring the selection of a specific content item set, but there is no proceeding reference to a specific content item set. Further, the prior reference to content item sets does not fit with “at least one content item set included in the identified campaign”, as the claim recites “the campaign … including a plurality of content item sets.” As such, one of ordinary skill in the art would not know which content item set was referenced, rendering the scope of the claim unclear and the claim indefinite. Claim 1 is similarly rejected for reciting “selecting the creative group within the selected content item set.” Claims 9 and 21 are similarly rejected. 

	Claim 1 recites “receiving a request for a content item from the publishing system in the event there is an impression opportunity to present the content item to a viewing user.” This limitation is interpreted as a contingent limitation, and as the claim is a method claim the broadest reasonable interpretation of the claim does not include steps that are not required to be performed because the conditions are not met. However, the claim recited subsequent limitations which are not contingent yet reference portions of the contingent limitation, e.g., “identifying the campaign based in part on the specified target content item placement being included in the one or more placements.” Due to the dependent on a contingent limitation, one of ordinary skill in the art would not know how to interpret the claim. For example it is ambiguous whether the limitations dependent on the contingent limitation are themselves contingent, or whether the contingent limitation must be read as required in order to satisfy the limitation dependent on the contingent limitation. As such, the claim is indefinite. Claim 9 is similarly rejected. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the selection rules include targeting criteria, priority information, and frequency information.” Claim 1, which claim 3 ultimately depends upon, recites “selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set, wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided.” As such, Claim 3 only restates a limitation of claim 1. Thus claim 3 does not further limit the subject matter of claim 1, making the claim improperly dependent. Claim 11 is similarly rejected. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, 16, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, which is representative of claims 9 and 21, recites in part, a method comprising: storing, one or more content item placements, purchased by a user, for content items; storing a campaign provided by the user, the campaign associated with the one or more content item placements and including a plurality of content item sets that each are associated with a respective set of selection rules and each content item set being associated with one or more creative groups, wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; receiving a request for a content item in the event there is an impression opportunity to present the content item to a viewing user, the request specifying a target content item placement, and including selection information, wherein the selection information comprises information identifying the viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot; identifying the campaign based in part on the specified target content item placement being included in the one or more placements; selecting the at least one content item set included in the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set; selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set, wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider; selecting a content item within the selected creative group using portions of the selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item; and providing the selected content item to fill the content item placement. These limitations set forth a concept of managing, selecting, and distributing content items. This concept is a marketing or advertising activity, and as such falls within the methods of organizing human activity grouping of the 2019 PEG. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 21 recites the additional element of a system comprising a processor; and a memory. This additional element is recited at a high level of generality, and is interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device does not integrate an abstract idea into a practical application. Therefore this additional element does not integrate the abstract idea into a practical application. The claims further recite storing information on an online system. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving computing devices. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite a publishing system, the publishing system different than the online system, and receiving a request from the publishing system. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving internet based content distribution. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements.  When considered as a combination, because computing devices are part of internet based content distribution, the additional elements only generally link the abstract idea to a technological environment involving internet based content distribution. Thus the combination of additional elements does not integrate the abstract idea into a practical application. As the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea into a practical application. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of storing information on an online system. However, per MPEP 2106, the courts have recognized storing and retrieving information as a well-understood, routine, and conventional computer function. As such, this additional element, individually and in combination with the prior computing additional elements, does not amount to significantly more. As previously noted, the claims a recite an additional element of a second system different from the online system and receiving a request from this system. However, per MPEP 21106, the courts have recognized receiving and transmitting data over a network to be a well-understood, routine, and conventional computer function. As such, this additional element, individually and in combination with the prior computing additional elements and their associated conventional functions, does not amount to significantly more. There are no further additional elements. Further, as noted above, when considered as a combination the additional elements only generally link the abstract idea to a technological environment involving internet based content distribution. However, the courts have found generally linking the use of an abstract idea to a particular technological environment to be insufficient to qualify as significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Claims 2-6, 8, 10-14, and 16 further narrow the abstract idea, but continue to recite an abstract idea. These claims do not recite any further additional elements. The previously identified additional elements fail to integrate the narrowed abstract idea for the same reasons as explained above. Thus the claims are determined to be directed to an abstract idea. The previously identified additional elements fail to amount to significantly more than the narrowed abstract idea for the same reasons as explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2010/0250365 A1) in view of Chen et al. (US 2012/0253926 A1) and Pani et al. (US 2014/0156379 A1).

Regarding Claim 1, 9 and 21: Hariharan discloses a method comprising:
storing, on an online system, one or more content item placements, purchased by a user, for content items in a publishing system, the publishing system different than the online system (FIG. 21 shows a block diagram of an example computer system in which embodiments of the present invention may be implemented. See at least [0025]. Also: As shown in FIG. 3, online ad network 300 includes at least one advertiser system/device 302, an ad serving system 304, a plurality of publisher Web servers 308 a-308 n, and a plurality of user systems/devices 310 a-310 m. See at least [0036]. Also: A placement represents a publisher's agreement to serve a trafficked ad to users when the users visit the publisher's site. See at least [0038]. Advertisement placements 408 include designations for a plurality of online advertisement locations at which advertisements may be displayed. For example, advertisement placements 408 may include online advertisement locations reserved or purchased (or otherwise compensated for) by an advertising entity or advertiser. See at least [0041]. Also:  FIG. 20 shows a view of page 1900, where "Placements" is selected in ad selector box 1916. As such, listing section 1928 displays a list of seven placements 2004, 2006, 2008, 2010, 2012, 2014, and 2016 that are included in the "Sports Males" ad group. In the example of FIG. 20, listing section 1928 includes multiple columns, including a network column, a status column, a site column, a category column, an ad size column, and a flight date column, which may each include corresponding data for each placement. Note that although seven placements are shown in FIG. 20 for the "Sports Males" ad group, any number of placements may be associated with an ad group, in embodiments. See at least [0075] and Fig. 20). 
storing a campaign provided by the user, the campaign associated with the one or more content item placements and including one or more creative groups, wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter (As shown in FIG. 8, "assign to ad group" page 800 includes a select order section 802, a select ad group section 804, a view selector section 806, an advertisement list section 808, and an assigned advertisement section 810. Sections 802, 804, 806, 808, and 810 may each include one or more respective graphical interface elements to enable respective data to be defined/input, including a data entry box, a pull down menu, and/or other graphical interface element type. For example, section 802 is shown in FIG. 8 as including a select order box 812 and a pull down menu button 814. User 602 shown in FIG. 6 may interact with pull down menu button 814 to cause a list of advertisement orders to appear. User 602 may select one of the advertisement orders so that ad groups associated with the selected advertisement campaign order will be selectable in section 804. Section 804 is shown in FIG. 8 as including a select ad group box 816 and a pull down menu button 818. User 602 shown in FIG. 6 may interact with pull down menu button 818 to cause a list of ad groups associated with the advertisement campaign order selected in section 802 to appear. User 602 may select one of the listed ad groups so that advertisements may be assigned to the selected ad group. See at least [0055]. Also: FIG. 20 shows a view of page 1900, where "Placements" is selected in ad selector box 1916. As such, listing section 1928 displays a list of seven placements 2004, 2006, 2008, 2010, 2012, 2014, and 2016 that are included in the "Sports Males" ad group.  See at least [0075]). 
receiving a request for a content item from the publishing system in the event there is an impression opportunity to present the content item to a viewing user, the request specifying a target content item placement, and including selection information, wherein the selection information comprises information identifying the viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot (an advertisement request may be received by advertisement serving system 304. The advertisement request includes a request for an advertisement to be displayed at a particular online location (e.g., a request for an advertisement "impression"). Advertisement serving system 304 is configured to determine whether advertisement placements 408 of ad group 410 include the online location included in the advertisement request, and whether ad group 410 matches desired advertisement criteria provided in the request, including properties of the request such as ad size, ad weight, and/or ad format. … Advertisement serving system 304 transmits the selected online advertisement to be displayed at the online location of one of web servers 308a-308n by one of user devices 310a-310m, and may be interacted with by a user if the user so desires. See at least [0043]. Also: Audience targeting section 1912 displays target audience attributes (e.g., a sex demographic of male, age group of 18-24, a location of California, and subject matter of "browsing in Automotive/SUV/, classified/Toyota/SUVs") of the active ad group. See at least [0073]). 
identifying the campaign based in part on the specified target content item placement being included in the one or more placements (The advertisement request includes a request for an advertisement to be displayed at a particular online location (e.g., a request for an advertisement "impression"). Advertisement serving system 304 is configured to determine whether advertisement placements 408 of ad group 410 include the online location included in the advertisement request. See at least [0043]). 
selecting creative group based in part on the selection rules, wherein the selection rules comprise targeting criteria, the selection rules influencing selection of the creative group and configured by a content item provider (The advertisement request includes a request for an advertisement to be displayed at a particular online location (e.g., a request for an advertisement "impression"). Advertisement serving system 304 is configured to determine whether advertisement placements 408 of ad group 410 include the online location included in the advertisement request, and whether ad group 410 matches desired advertisement criteria provided in the request, including properties of the request such as ad size, ad weight, and/or ad format. See at least [0043]. Also: Audience targeting section 1912 displays target audience attributes (e.g., a sex demographic of male, age group of 18-24, a location of California, and subject matter of "browsing in Automotive/SUV/, classified/Toyota/SUVs") of the active ad group. See at least [0073]. Also:  The ad group may be configured with one or more advertisement properties (e.g., advertisement sizes, placement locations, etc.) and one or more target attributes (e.g., target user demographics, etc.).  See at least [0033]). 
selecting a content item within the selected creative group using portions of the selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item (advertisement serving system 304 analyzes each online advertisement of the ad group to determine which advertisements meet the criteria, and selects an online advertisement from the advertisements that meet the criteria. See at least [0043]. Also: As shown in FIG. 19, advertisement 1924 has properties of a rich media format, is suitable for a North banner position, and has a size of 728.times.90, each of which meet the properties indicated in ad properties section 914. However, in an embodiment, online advertisements that violate one or more properties of the advertisement specification associated with an ad group may be trafficked into the ad group. For instance, as shown in FIG. 19, advertisement 1922 is associated with the "Sports Media" ad group, but has a size of 200.times.600, which violates the ad group size property of 728.times.90 indicated in ad properties section 914. See at least [0081]. Also: As such, advertisement 1922 may not be supplied by the "Sports Media" ad group for display in response to an impression request related to an advertisement placement of the "Sports Media" ad group. See at least [0082]. Also: Examples of such advertisement attributes include an advertisement size, an advertisement weight, or an advertisement format. Advertisement size is representative of the dimensions of an advertisement. For example, online advertisement 1702a listed in FIG. 17 has an area of 200 pixels by 600 pixels. See at least [0078]); and 
providing the selected content item to fill the content item placement (Advertisement serving system 304 transmits the selected online advertisement to be displayed at the online location of one of web servers 308a-308n by one of user devices 310a-310m, and may be interacted with by a user if the user so desires. See at least [0043]). 
a processor; and a memory (See at least [0104]). 

Hariharan does not appear to disclose selection rules comprising priority information and frequency information indicative of how often a particular content item is provided. 
Chen teaches selection rules comprising priority information and frequency information indicative of how often a particular content item is provided (In some implementations, the content management system 110 can execute a serving algorithm for controlling the order in which the content items are served. In some implementations, the serving algorithm can consider all content items in strict priority level order. For example, the serving algorithm can determine if any content items are available within a certain priority level. If at least one content item is available in that priority level, the serving algorithm can select one within that priority level for presentation. Otherwise, the serving algorithm can move on to the next priority level and locate a suitable content item to serve from that priority level. In some implementations, priority level overrides can be used, such as through optimization by selecting a lower-priority level content item that appears to be well-matched to a search query or ad request. See at least [0057]. Also:  The serving algorithm, in some implementations, can apply various constraints to available content items during the selection process. For example, using one constraint, the content repository 115 can return only those content items for which the targeting criteria are met. As another example, using another constraint, a budget server can filter content items that are over a designated budget, or ahead of a predetermined delivery curve for a given day. As yet another example, the mixer 205 can filter content items that: 1) have already been shown in the ad slot; 2) have reached the frequency cap for a particular user; 3) are excluded by an exclusion constraint from one or more other content items; and/or 4) are excluded by a road-blocking constraint from some other content item (e.g., the other content item forces a particular content item to show up in this ad slot). See at least [0058]). 
Hariharan provides an advertisement selection system based on targeting criteria, upon which the claimed invention’s use of priority and frequency to select advertisements can be seen as an improvement. However, Chen demonstrates that the prior art already knew of selecting advertisements according to priority and frequency. One of ordinary skill in the art could have easily applied the advertisement selection techniques of Chen with the advertisement system of Hariharan. One of ordinary skill in the art would have recognized that such an application of Chen would have resulted in an improved system which would give advertisers greater control over the distribution of their content. As such, the application of Chen would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hariharan and the teachings of Chen. 

Additionally, Hariharan does not appear to disclose a plurality of content items sets. 
However, Pani teaches a plurality of content item sets (At 220, a hierarchical model of the plurality of online advertisement creatives may be generated, for example, by model generator 152 of scoring module 150, based on respective correlations among the online advertisement creatives. A graphical illustration of an example hierarchical model 300 is shown in FIG. 3. The subunits of the hierarchy may be referred to as nodes with terminal nodes being creatives and non-terminal nodes being ad groups, campaigns, etc. In the example of FIG. 3, the top level of the hierarchy is the user account (e.g., user account 1 306), followed by the advertisement portfolio level (e.g., illustrated with ad portfolio 1 308 and ad portfolio 2 310), advertisement campaign level (e.g., illustrated with ad campaign 1 312, ad campaign 2 314, and an unlabeled ad campaign for ad portfolio 2 310), advertisement group level (illustrated with ad group 1 316, ad group 2 318, and unlabeled ad groups), and creative level (illustrated with creative 1 320, creative 2 322, and unlabeled creatives). See at least [0037]). 
Hariharan and Chen provide a system which hierarchical system which selects an ad group and subsequently selects a content item from within that ad group, upon which the claimed invention’s use of a higher organizational level can be seen as an improvement. However, Pani demonstrates that the prior art already knew of advertising organizational hierarchies with higher levels. One of ordinary skill in the art could have applied an additional hierarchy level as discussed by Pani with the hierarchical advertisement selection system of Hariharan to the advertisement selection system of Hariharan and Chen. One of ordinary skill in the art would have recognized that such an application of Pani would have resulted in a system which would select an higher level of organization based on selection criteria before selecting an advertising group level based on selection criteria and then selecting an advertisement based on selection criteria. One of ordinary skill in the art would have recognized that such an application of Pani would have resulted in an improved system which could more easily manage large numbers of advertisements. As such, the application of Pani and Hariharan, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hariharan and the teachings of Chen and Pani. 

Regarding Claim 8 and 16: Hariharan in view of Chen and Pani teaches the above limitations. Additionally, Hariharan discloses automatically checking portions of the selection information against one or more of the asset parameters; and identifying a compatible content item based on the checking (Typically, online advertisements that are trafficked into an ad group meet the advertisement specification associated with the ad group. For example, advertisement 1924 associated with the "Sports Males" ad group in FIG. 19 meets the advertisement properties associated with the "Sports Males" ad group that are indicated by ad properties section 1914. As shown in FIG. 19, advertisement 1924 has properties of a rich media format, is suitable for a North banner position, and has a size of 728.times.90, each of which meet the properties indicated in ad properties section 914. However, in an embodiment, online advertisements that violate one or more properties of the advertisement specification associated with an ad group may be trafficked into the ad group. For instance, as shown in FIG. 19, advertisement 1922 is associated with the "Sports Media" ad group, but has a size of 200.times.600, which violates the ad group size property of 728.times.90 indicated in ad properties section 914. See at least [0081]. Also: As such, advertisement 1922 may not be supplied by the "Sports Media" ad group for display in response to an impression request related to an advertisement placement of the "Sports Media" ad group. See at least [0082]). 

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2010/0250365 A1) in view of Chen et al. (US 2012/0253926 A1) and Pani et al. (US 2014/0156379 A1), and further in view of Rainier et al. (US 2010/0274671 A1).

Regarding Claim 2 and 10: Hariharan in view of Chen and Pani teaches the above limitations. Additionally, Hariharan discloses wherein the targeting criteria associated with the viewing user comprises age, gender, location, previous visits to a website associated with the content item and the dimensions for the content item slot comprises a range of standard dimensions (FIG. 10 shows page 800 of FIG. 8, where select order box 812 indicates that "Toyota Holidays" is selected as a current order, and select ad group box 816 indicates that "Sports Males" is selected as a current ad group. In the embodiment of FIG. 10, properties and attributes of the selected ad group are displayed in an ad group characteristics section 1002 of page 800. For example, section 1002 displays schedule information (e.g., the advertisements of the ad group are scheduled for display during the date range of Feb. 1, 2008-Feb. 15, 2008), target audience attributes (e.g., a sex demographic of male, age group of 18-24, a location of California, and subject matter of "browsing in Automotive/SUV/, classified/Toyota/SUVs"), and advertisement properties (e.g., rich media format, North banner position, and an advertisement size of 150.times.600 pixels) for the "Sports Males" ad group. See at least [0057]). Hariharan does not appear to disclose where the targeting criteria are a type of client device. 
	However, Rainier teaches a type of client device as a targeting criteria (distribution system 110 supports a "push" model that automatically selects and transmits appropriate advertising information to targeted device users based upon corresponding metadata that defines the device users. See at least [0029]. Also: Appropriate and relevant context metadata from the target user devices and target device user is then obtained in any effective manner. In certain embodiment, context metadata may include, but is not limited to, information from a user profile and a device profile that collectively describe any desired attributes, preferences, or characteristics related to the target user device or the target device user. For example, context metadata regarding a target device user may include, but is not limited to, information regarding a device user's name, gender, age, religion, hobbies, interests, occupation, marital status, residence, income, Internet browsing history, geographic location, and credit-card transaction records. Similarly, context metadata regarding a target user device may include, but is not limited to, a device type, a device manufacturer, device states, geographic locations, supported device functionalities, and a device configuration. See at least [0012]). 
	Hariharan, Chen, and Pani suggest a system which provides targeted advertisements to users, upon which the claimed invention’s use of a device type as a targeting criteria can be seen as an improvement. However, Rainier demonstrates that the prior art already knew of targeting content to users based on device type. One of ordinary skill in the art could have trivially applied the targeting criteria techniques of Rainier to the system of Hariharan, Chen, and Pani. Further, one of ordinary skill in the art would have recognized that such an application of Rainier would have resulted in an improved system which would allow advertisers to provide content to users based on the type of device the user is using. As such, the application of Rainier, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hariharan and the teachings of Chen, Pani, and Rainier. 

Regarding Claim 3 and 11: Hariharan in view of Chen, Pani, and Rainier teaches the above limitations. As previously noted, Hariharan discloses wherein the selection rules include targeting criteria (FIG. 10 shows page 800 of FIG. 8, where select order box 812 indicates that "Toyota Holidays" is selected as a current order, and select ad group box 816 indicates that "Sports Males" is selected as a current ad group. In the embodiment of FIG. 10, properties and attributes of the selected ad group are displayed in an ad group characteristics section 1002 of page 800. For example, section 1002 displays schedule information (e.g., the advertisements of the ad group are scheduled for display during the date range of Feb. 1, 2008-Feb. 15, 2008), target audience attributes (e.g., a sex demographic of male, age group of 18-24, a location of California, and subject matter of "browsing in Automotive/SUV/, classified/Toyota/SUVs"), and advertisement properties (e.g., rich media format, North banner position, and an advertisement size of 150.times.600 pixels) for the "Sports Males" ad group. See at least [0057]) and as previously noted in combination with Hariharan, Chen teaches wherein the selection rules include priority information, and frequency information (In some implementations, the content management system 110 can execute a serving algorithm for controlling the order in which the content items are served. In some implementations, the serving algorithm can consider all content items in strict priority level order. For example, the serving algorithm can determine if any content items are available within a certain priority level. If at least one content item is available in that priority level, the serving algorithm can select one within that priority level for presentation. Otherwise, the serving algorithm can move on to the next priority level and locate a suitable content item to serve from that priority level. In some implementations, priority level overrides can be used, such as through optimization by selecting a lower-priority level content item that appears to be well-matched to a search query or ad request. See at least [0057]. Also:  The serving algorithm, in some implementations, can apply various constraints to available content items during the selection process. For example, using one constraint, the content repository 115 can return only those content items for which the targeting criteria are met. As another example, using another constraint, a budget server can filter content items that are over a designated budget, or ahead of a predetermined delivery curve for a given day. As yet another example, the mixer 205 can filter content items that: 1) have already been shown in the ad slot; 2) have reached the frequency cap for a particular user; 3) are excluded by an exclusion constraint from one or more other content items; and/or 4) are excluded by a road-blocking constraint from some other content item (e.g., the other content item forces a particular content item to show up in this ad slot). See at least [0058]).

Regarding Claim 4 and 12: Hariharan in view of Chen, Pani, and Rainier teaches the above limitations. Hariharan does not appear to disclose ranking the content item sets within the identified campaign in accordance with their priority information; determining one or more characteristics of the viewing user based in part on the selection information; comparing the determined one or more user characteristics to targeting criteria of the content item sets in accordance with their ranking; and selecting the content item set based on the comparing. 
However, Chen teaches ranking the content within the campaign in accordance with their priority information; determining one or more characteristics of the viewing user based in part on the selection information; comparing the determined one or more user characteristics to targeting criteria of the content in accordance with their ranking; and selecting the content item based on the comparing (In some implementations, a method can be used that includes identifying a plurality of priority levels each associated with one or more candidate content items; receiving a request to present a content item for an ad campaign of an entity including receiving campaign information associated with the entity; identifying one or more targeting criteria associated with the request; identifying one or more eligible content items from the one or more candidate content items that meet the one or more identified targeting criteria; and serving, in response to the request, the one or more identified eligible content items based on the plurality of priority levels. See at least [0005]. Also: As shown in FIG. 2, the optimized content selector 120 can include a content mixer 202. The content mixer 202 can be used to filter content items that: 1) have already been shown on the page; 2) have reached their frequency cap for a particular user; 3) are excluded by an exclusion constraint from some other content item; and/or 4) are excluded by a road-blocking constraint from some other content item (e.g., the other content item forces a particular content item to show up in this slot). In some implementations, the content mixer 202 can also filter content items whose targeting criteria do not match the request. See at least [0037]. Also:  In some implementations, the content management system 110 can execute a serving algorithm for controlling the order in which the content items are served. In some implementations, the serving algorithm can consider all content items in strict priority level order. For example, the serving algorithm can determine if any content items are available within a certain priority level. If at least one content item is available in that priority level, the serving algorithm can select one within that priority level for presentation. Otherwise, the serving algorithm can move on to the next priority level and locate a suitable content item to serve from that priority level. In some implementations, priority level overrides can be used, such as through optimization by selecting a lower-priority level content item that appears to be well-matched to a search query or ad request. See at least [0057]. Also: The serving algorithm, in some implementations, can apply various constraints to available content items during the selection process. For example, using one constraint, the content repository 115 can return only those content items for which the targeting criteria are met. See at least [0058]). 
Hariharan, Chen,  Pani, and Rainier suggest a system which provides targeted advertisements to users based an content organization hierarchy, upon which the claimed invention’s ranking of content sets to select content can be seen as an improvement. However, Chen demonstrates that the prior art already knew of ranking content based on priority and selecting content according to priority. One of ordinary skill in the art could have easily applied the techniques of Chen to the content sets of Hariharan, Chen,  Pani, and Rainier. Further, one of ordinary skill in the art would have recognized that such an application of Chen would have resulted in an improved system which would allow advertisers to prioritize sets of content for distribution to users. As such, the application of Chen, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hariharan and the teachings of Chen, Pani, and Rainier.

Regarding Claim 5 and 13: Hariharan in view of Chen, Pani, and Rainier teaches the above limitations. Additionally, Rainier teaches wherein determining one or more characteristics of the viewing user based in part on the selection information, comprises: determining that the user has an associated user profile with the online system; and extracting one or more characteristics of the user from the profile (Appropriate and relevant context metadata from the target user devices and target device user is then obtained in any effective manner. In certain embodiment, context metadata may include, but is not limited to, information from a user profile and a device profile that collectively describe any desired attributes, preferences, or characteristics related to the target user device or the target device user. For example, context metadata regarding a target device user may include, but is not limited to, information regarding a device user's name, gender, age, religion, hobbies, interests, occupation, marital status, residence, income, Internet browsing history, geographic location, and credit-card transaction records. Similarly, context metadata regarding a target user device may include, but is not limited to, a device type, a device manufacturer, device states, geographic locations, supported device functionalities, and a device configuration. See at least [0012]. Also:  In certain embodiments, user metadata 222 may be selectively compiled from one or more appropriate user profiles 430 (FIG. 4). Similarly, device metadata 226 may include information regarding one or more user devices 122. In certain embodiments, device metadata 226 may be selectively compiled from one or more appropriate device profiles 434 (FIG. 4). See at least [0040]).
Hariharan, Chen, Pani, and Rainier suggest a system which provides targeted advertisements to users based on the characteristics of the users, upon which the claimed invention’s use of user profile to determine user characteristics can be seen as an improvement. However, Rainier demonstrates that the prior art already knew of using profiles to determine user characteristics. One of ordinary skill in the art could have easily applied the profile techniques of Rainier to the system of Hariharan, Chen, Pani, and Rainier. Further, one of ordinary skill in the art would have recognized that such an application of Rainer would have resulted in an improved system which would be able to gather user characteristic information from an additional source. As such, the application of Rainier, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hariharan and the teachings of Chen, Pani, and Rainier.

Regarding Claim 6 and 14: Hariharan in view of Chen, Pani, and Rainier teaches the above limitations. Hariharan does not appear to disclose selecting a creative group within the selected content item set using the frequency information associated with the content item set. However, Chen teaches selecting a creative using the frequency information associated with the content item (In some implementations, a method can be used that includes identifying a plurality of priority levels each associated with one or more candidate content items; receiving a request to present a content item for an ad campaign of an entity including receiving campaign information associated with the entity; identifying one or more targeting criteria associated with the request; identifying one or more eligible content items from the one or more candidate content items that meet the one or more identified targeting criteria; and serving, in response to the request, the one or more identified eligible content items based on the plurality of priority levels. See at least [0005]. Also: As shown in FIG. 2, the optimized content selector 120 can include a content mixer 202. The content mixer 202 can be used to filter content items that: 1) have already been shown on the page; 2) have reached their frequency cap for a particular user; 3) are excluded by an exclusion constraint from some other content item; and/or 4) are excluded by a road-blocking constraint from some other content item (e.g., the other content item forces a particular content item to show up in this slot). In some implementations, the content mixer 202 can also filter content items whose targeting criteria do not match the request. See at least [0037]. Also: The serving algorithm, in some implementations, can apply various constraints to available content items during the selection process. For example, using one constraint, the content repository 115 can return only those content items for which the targeting criteria are met. See at least [0058]).
Hariharan, Chen,  Pani, and Rainier suggest a system which provides targeted advertisements to users based a content organization hierarchy, upon which the claimed invention’s frequency based selection of content groups can be seen as an improvement. However, Chen demonstrates that the prior art already knew of selecting content based on a frequency associated with the content. One of ordinary skill in the art could have easily applied the techniques of Chen to the content groups of Hariharan, Chen,  Pani, and Rainier. Further, one of ordinary skill in the art would have recognized that such an application of Chen would have resulted in an improved system which would allow advertisers to set limits on the distribution of content within particular content groups. As such, the application of Chen, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hariharan and the teachings of Chen, Pani, and Rainier.

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 17, 19, and 20: This rejection is moot in light of the cancellation of claims 17, 19, and 20.
Examiner’s Response: Applicant's amendments filed 4 April 2022 have been fully considered. The rejections of claims 17, 19, and 20 are withdrawn in light of their cancelation. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 8-10, 16, 17, and 21: Applicant submits that Nicholas, either alone or in combination with Colas, Pasila, and Conrad, fails to disclose a method comprising “receiving a request for a content item from the publishing system in the event there is an impression opportunity to present the content item to a viewing user…” as presently claimed. 
Examiner’s Response: Applicant's arguments filed 4 April 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 9, and 21. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Sosiak et al. (US 2013/0117127 A1) provides additional discussion of hierarchical selection of advertisements based on contextual information and targeting criteria. 
Yao et al. (US 2015/0206177 A1) describes the identification of a hierarchically organized advertisement through the parameters of a URL. 
Metzler et al. (US 2011/0258034 A1) and Caron et al. (US 2011/0196748 A1) provide additional examples of organizing advertisements according to a hierarchy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-06